Citation Nr: 1017172	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-05 778	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease. 

2.  Entitlement to an effective date prior to July 11, 2006, 
for the grant of service connection for chronic lymphocytic 
leukemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran had active service from September 1958 to 
December 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, Indianapolis, Indiana, and Philadelphia, 
Pennsylvania.  By a rating action in July 2006, the RO denied 
service connection for Parkinson's disease.  By a rating 
action in April 2007, the RO granted service connection for 
chronic lymphocytic leukemia (CLL) associated with herbicide 
exposure, effective from July 11, 2006.  In August 2007, the 
RO set July 28, 2006, as the effective date for the grant of 
service connection for CLL.  The Veteran perfected an appeal 
of the effective date assigned for the grant of service 
connection for CLL as well as the denial of service 
connection for Parkinson's disease.  

Although the RO determined in August 2007 that July 28, 2006, 
was the correct effective date for the award of service 
connection for CLL, when a March 2008 statement of the case 
and a September 2009 supplemental statement of the case were 
issued, the RO curiously treated July 11, 2006, as the 
correct date.  Given the sequence of the RO's actions, the 
Board finds that the RO has now conceded that July 11, 2006, 
should be the effective date, not July 28.  Consequently, the 
Board will analyze the question of whether an effective date 
earlier than July 11, 2006, should be assigned.

(The issue of entitlement to service connection for 
Parkinson's disease is addressed in the REMAND that follows 
the decision below.)  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era.  

2.  A claim for service connection for CLL was received by 
the RO no earlier than July 11, 2006.  

3.  Prior to July 11, 2006, there was no information or 
evidence that could be construed as a claim pursuant to which 
an award of service connection for CLL could have been 
granted.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 11, 
2006, for the award of service connection for chronic 
lymphocytic leukemia have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a statement of 
the case (SOC) or supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in February 2007 with regard to the 
underlying service connection claim.  As detailed, the 
Veteran perfected an appeal as to the effective date 
assigned.  Entitlement to an earlier effective date is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in February 2007), thus another 
VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In any event, in July 2006, the Veteran was issued 
notice pertaining eligibility requirements for obtaining an 
earlier effective date pursuant to Nehmer v. Department of 
Veterans Affairs, C.A. No. CV-86-6160 (N.D. Cal. Apr. 28, 
2006).  Thus, the VA letters notified the Veteran of what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
would be obtained by VA.  Id.  Collectively, the July 2006 
and February 2007 letters have clearly advised the Veteran of 
what was necessary to substantiate his claim for an earlier 
effective date.  

The Board also finds that VA has complied with all assistance 
provisions of the VCAA.  The evidence of record contains the 
Veteran's medical records reflecting a diagnosis of CLL.  
There is no indication of relevant, outstanding records or 
documents that would support the Veteran's claim for an 
earlier effective date.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c) (1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue decided herein.  

II.  Analysis

The record indicates that the Veteran served on active duty 
from September 1958 to December 1984, with verified service 
in the Republic of Vietnam.  

In a statement in support of claim (VA Form 21-4138), 
received July 28, 2006, the Veteran indicated that he was 
seeking disability for chronic lymphocytic leukemia (CLL).  
Of record is a report of contact (VA Form 119), dated August 
22, 2006, indicating that the Veteran confirmed that he was 
seeking compensation for leukemia.  Submitted in support of 
the claim were VA progress notes dated from July 2006 through 
March 2007.  A VA progress note dated July 5, 2006 reflects a 
diagnosis of chronic lymphocytic leukemia.  When seen on July 
11, 2006, the Veteran asked if he had the diagnosis of CLL; 
it was noted that he had the paperwork to file a claim for VA 
benefits.  

By a rating action in April 2007, the RO granted service 
connection for CLL, evaluated as 100 percent disabling, 
effective July 11, 2006.  

Generally, the effective date of an award of a claim is the 
date of receipt of the application or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Ordinarily, if compensation is awarded pursuant to 
a liberalizing law or VA issue, the effective date of such 
award shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  If a claim is reviewed more than one 
year after the effective date of the liberalizing law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of the request for review.  See 
38 U.S.C.A. § 5110(g); McCay v. Brown, 9 Vet. App. 183 
(1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997); 38 C.F.R. 
§§ 3.114, 3.400(p).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an "informal claim."  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  

Based upon a review of the evidence on file, the Board finds 
that the effective date of July 11, 2006 is the earliest 
effective date assignable for service connection for CLL.  
The date of receipt of the Veteran's original claim seeking 
service connection for this disorder was more than one year 
after his separation from service in December 1984.  
Accordingly, the applicable law establishes that the 
effective date, generally, shall be no earlier than the date 
of the claim.  38 U.S.C.A. § 5110.  

As to whether a claim was received earlier than July 11, 
2006, the Board finds no evidence of there being such a 
claim.  The provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  Application' is not 
defined in the statute.  However, in the regulations, 'claim' 
and 'application' are considered equivalent and are defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. 
§ 3.1(p)).  In the Veteran's case, no such communication was 
received before July 11, 2006.  

The record shows that the Veteran filed a claim for 
compensation benefits (VA Form 21-526) in January 1985; 
however, that application made no reference to chronic 
lymphocytic leukemia.  A specific claim must be filed by the 
Veteran.  38 U.S.C.A. § 5101.  The statutes clearly establish 
that an application must be filed.  See Wells v. Principi, 3 
Vet. App. 307 (1992).  In addition, while the records 
indicate that the Veteran was diagnosed with CLL on April 7, 
2005, there was nothing that would have placed VA on notice 
that the Veteran was seeking any benefit in regard to CLL.  
The mere presence of the medical evidence does not establish 
an intent on the part of the Veteran to seek entitlement to 
service connection for a diagnosed disability.  Brannon v. 
West, 12 Vet. App. 32 (1998).  

In light of the foregoing, the Board finds that the Veteran 
has been awarded the earliest effective date provided by law.  
As the applicable law and regulatory provisions are clear on 
the issue at hand, the Board concludes that the Veteran's 
claim for an earlier effective date for a grant of service 
connection for CLL must be denied.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The preponderance of the 
evidence is against the claim.  

As the result of a class action lawsuit brought by veterans 
of the Vietnam War and their survivors, the United States 
District Court for the Northern District of California 
(District Court), in a May 1989 decision, invalidated the 
regulation then in effect for adjudicating claims based on 
Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).  

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
readjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court.  Paragraph 3 of the stipulation and 
order provided:

[a]s soon as a final rule is issued 
service connecting, based on dioxin 
exposure, any ... disease which may be 
service connected in the future pursuant 
to the Agent Orange Act of 1991, the VA 
shall promptly thereafter readjudicate 
all claims for any such disease which 
were voided by the Court's order of May 
3, 1989, as well as adjudicate all 
similar claims filed subsequent to the 
Court's May 3, 1989 Order.  

According to Paragraph 5, the effective date for disability 
compensation based on the readjudication of a claim that was 
voided by the District Court shall be the date the voided 
claim was originally filed.  The District Court subsequently 
interpreted the stipulation and order, in light of the 1989 
decision, as requiring VA to readjudicate all claims voided 
in the 1989 decision if the disease was subsequently 
presumptively service connected, even if the original claim 
was not expressly based on Agent Orange exposure.  The 
District Court also determined that, if the readjudication 
resulted in a grant of service connection, the effective date 
would be the date of the original claim.  See Nehmer v. 
United States Veterans' Administration, 32 F.Supp.2d 1175 
(N.D. Cal. 1999) (Nehmer II).  

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the readjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  See 
Nehmer v. United States Veterans' Administration, 284 F.3d 
1158, 1161 (9th Cir. 2002) (Nehmer III).  

Following the decision of the 9th Circuit in 2002, VA issued 
a regulation at 38 C.F.R. § 3.816 establishing the criteria 
for determining an effective date for service connection for 
a disease based on Agent Orange exposure.  According to the 
regulation, if a Nehmer class member's claim for disability 
compensation for the covered herbicide disease was either 
pending before VA on May 3, 1989, or was received by VA 
between that date and the effective date of the regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose.  A Nehmer class member is defined as a 
Vietnam veteran who has a "covered herbicide disease."  A 
"covered herbicide disease" means a disease for which the 
Secretary of Veterans Affairs has established a presumption 
of service connection before October 1, 2002, pursuant to the 
Agent Orange Act of 1991.  38 C.F.R. § 3.816.  

The Nehmer stipulations were incorporated into a final 
regulation that became effective on September 24, 2003.  See 
68 Fed. Reg. 50,966 (Aug. 25, 2003).  The new regulation is 
38 C.F.R. § 3.816(c) (2), and it allows for the assignment of 
an effective date prior to the enactment of the liberalizing 
regulation if the original claim of entitlement to service 
connection for a "covered herbicide disease" was outstanding 
between March 3, 1989, and the effective date of the statute 
or regulation establishing a presumption of service 
connection for the covered disease.  The date of the award 
will be the later of the date such claim was received by VA 
or the date the disability arose, except as otherwise 
provided for claims received within one year of discharge 
from service.  

The Board notes that CLL was not listed as a "covered 
herbicide disease" under 38 C.F.R. § 3.816(b) (2).  An Order 
of the U.S. District Court for the Northern District of 
California in Nehmer v Department of Veterans Affairs, C.A. 
No. C-86-6160 (TEH) (N.D. Cal.), however, requires VA to 
provide retroactive benefits to Nehmer class members who 
filed claims for CLL before it was added to VA's presumptive 
list of diseases associated with exposure to Agent Orange.  
See Veterans Benefits Administration Fast Letter 06-16 
(September 7, 2006).  

On April 28, 2006, the court issued a Clarification Order 
directing VA to re-adjudicate the estimated 1,500 class 
members currently in receipt of compensation for CLL.  The 
court also ordered VA to mail a written outreach notice to 
each of the approximately 24,000 or more identified potential 
class members.  The outreach notice informed each potential 
class member that if he or she filed a claim based on CLL 
prior to October 16, 2003, the individual has the right to 
request retroactive benefits.  Such notice letter was issued 
to the Veteran in July 2006.  The letter explained that to be 
eligible for retroactive compensation, the evidence of record 
must show the following: a) the Veteran had a diagnosis of 
chronic lymphocytic leukemia; b) the Veteran served in 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975; and, c) a claim for disability 
benefits due to CLL was filed or denied between September 25, 
1985, and October 16, 2003.  

While the medical evidence of record reflects a diagnosis of 
CLL in April 2005, and that the Veteran served in Vietnam 
during the applicable periods, the evidence of record does 
not reflect that the Veteran filed a claim of service 
connection for CLL prior to October 16, 2003.  In order for 
the retroactive provisions to be applied, the Veteran must 
have communicated an intent to claim service connection for 
CLL between September 25, 1985, and October 16, 2003.  There 
is no communication from the Veteran prior to July 11, 2006, 
that may be reasonably construed as a claim of service 
connection for CLL; nor does the Veteran state that a claim 
was filed prior to such date.  38 C.F.R. §§ 3.151(a), 
3.155(a).  As the Veteran had not filed a claim prior to 
October 16, 2003, the retroactive provisions do not apply to 
the Veteran's claim for compensation.  

In the absence of a claim, or intent to file a claim, for CLL 
prior to July 2006, an effective date prior to July 11, 2006, 
for the grant of service connection is not warranted.  


ORDER

An effective date earlier than July 11, 2006, for the grant 
of service connection for chronic lymphocytic leukemia is 
denied.  


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

On the occasion of a VA examination in August 2008, the 
examiner noted that the Veteran had a "shaking" episode of 
which he did not know the etiology; the episode resolved 
after about 2 minutes, and he was back to his baseline.  His 
wife stated that "it's the Parkinson's."  The examiner 
stated that the features of the episode were not consistent 
with an epileptic or Parkinsonian event; he also stated that 
the Veteran did not have the usual resting tremor or cog 
wheeling of Parkinson's.  The tremor was somewhat suggestible 
and distractible.  Subsequently, the report of a VA 
examination for aid and attendance or housebound status, 
dated in November 2008, noted that the Veteran had been 
diagnosed with Parkinson's disease.  

A treatment report from Dr. James T. Baumberger, dated in May 
2009, noted that the Veteran had diabetes and a movement 
disorder attributed to Parkinson's as per the Veteran.  It 
was noted that the Veteran had been told that he has this.  

Also of record is a medical statement from Dr. Xabier 
Beristain, dated in August 2009, indicating that the Veteran 
is under his care for treatment of Parkinson's disease as 
well as diabetic polyneuropathy.  He stated that Parkinson's 
is a progressive neurological disease that worsens with time.  

The claims file does not contain treatment records from the 
private physicians.  Such records may prove to be relevant 
and probative.  Therefore, the RO should attempt to obtain 
and associate with the claims file any and all treatment 
records pertaining to Parkinson's disease.  

In addition, the Board observes the Veteran has not been 
provided a VA examination in connection with his claim for 
service connection for Parkinson's disease.  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's VA medical records as well as the August 2009 
letter from his private physician document him as having a 
current diagnosis of Parkinson's disease, and the RO conceded 
in-service exposure to herbicides, as he served in Vietnam.  
Applicable regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a presumption of service connection 
provided by law is not the sole method for showing causation 
in establishing a claim for service connection for disability 
due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (the availability of presumptive service 
connection for some conditions based on exposure to 
herbicides does not preclude direct service connection for 
other conditions based on exposure to herbicides).  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for determining the nature and etiology 
of the Veteran's current Parkinson's disease.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's finding that further development of the 
evidence is necessary.  Accordingly, the case is REMANDED to 
the agency of original jurisdiction (AOJ) for the following 
actions:

1.  The AOJ should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his 
Parkinson's disease.  After acquiring 
this information and obtaining any 
necessary authorization, the AOJ should 
obtain and associate these records with 
the claims file.  A specific request 
should be made for treatment records from 
Drs. James T. Baumberger and Xabier 
Beristain.  Any attempts to obtain these 
records that are ultimately unsuccessful 
must be documented in the claims folder.  
(The Veteran should be given opportunity 
to obtain and submit any records the AOJ 
could not obtain.)

2.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any diagnosed Parkinson's disease.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and post-
service medical records.  It should be 
noted that the Veteran was exposed to 
herbicide agents during his military 
service.  The examiner should then state 
whether it is at least as likely as not 
that the Veteran currently has 
Parkinson's disease that is due to his 
military service.  A clear rationale for 
all opinions should be provided.  

3.  The AOJ should ensure that all 
requested actions have been accomplished 
in compliance with this remand.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  

4.  Thereafter, the AOJ should 
readjudicate the Veteran's service 
connection claim on the basis of all 
evidence of record and all applicable 
laws and regulations.  If any 
determination remains unfavorable to the 
Veteran, both he and his representative 
should be furnished a supplemental 
statement of the case (SSOC), which 
includes a summary of additional evidence 
submitted, and any additional applicable 
laws and regulations.  The SSOC must 
provide reasons and bases for the 
decisions reached.  Thereafter, the 
Veteran and his representative should be 
given the opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the remand are to further develop the record and 
to afford the Veteran due process of law.  No action is 
required of the Veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


